1

2

3

4

5

6                                UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA
8
                                                   ***
9    UNITED STATES OF AMERICA,                       Case No. 2:17-cr-00193-LRH-CWH
                                          Plaintiff,
10                                                   ORDER
            v.
11

12   DONALD S. TOOMER,

13                                     Defendant.

14

15          Before this Court is the Order of U.S. Magistrate Judge C. W. Hoffmann, Jr. (ECF

16   No. 59) entered on August 6, 2018, recommending denying defendant’s Motion for a Bill

17   of Particulars (ECF No. 28) entered on February 5, 2018. On August 21, 2018,

18   defendant filed his sealed Objections to Magistrate Judge Hoffman’s Order Denying Mr.

19   Toomer’s Request for a Bill of Particulars (ECF No. 63) and on September 26, 2018, the

20   government filed its sealed Response in Opposition to Defendant Toomer’s Objections

21   to Magistrate Judge Hoffman’s Order Denying Mr. Toomer’s Request for a Bill of

22   Particulars (ECF No. 69).

23          The action was referred to the Magistrate Judge pursuant to 28 U.S.C.

24   § 636(b)(1)(A) and Local Rule IB 1-3 of the Rules of Practice of the United States

25   District Court for the District of Nevada.

26          The Court has considered defendant’s objections, the response of the

27   government, and the pleadings and memoranda of the parties and other relevant

28   matters of record pursuant to 28 U.S.C. § 636(b)(1)(A) and Local Rule IB 3-1. The Court
                                                    1
1    finds that the Magistrate Judge’s ruling is neither clearly erroneous nor contrary to law,

2    and determines that the Magistrate Judge’s Order (ECF No. 59) entered on August 6,

3    2018, with regard to this issue should be adopted and accepted.

4           IT IS THEREFORE ORDERED that the Magistrate Judge’s Order (ECF No. 59)

5    entered on August 6, 2018, with regard to a Bill of Particulars is adopted and accepted,

6    and defendant’s Motion for a Bill of Particulars (ECF No. 28) is DENIED.

7           The court finds no need for an oral argument on this motion and, therefore, IT IS

8    FURTHER ORDERED that defendant’s request for oral argument is DENIED.

9

10          IT IS SO ORDERED.

11          DATED this 16th day of November, 2018.

12

13                                                    LARRY R. HICKS
                                                      UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25
26

27

28
                                                  2
